Citation Nr: 1724867	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  05-28 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a disability involving the right shoulder, right chest, and right upper back, to include nerve, ligament, tendon, and soft tissue damage.

2. Entitlement to a rating in excess of 10 percent for residuals of a ruptured right bicep muscle, for the period prior to July 15, 2014, and an extraschedular rating in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was scheduled for a September 2006 hearing at the VA Central Office (VACO) but this hearing was cancelled by the Veteran in September 2006.  The Veteran was also scheduled for an April 2009 Board hearing at VACO but the Veteran notified the Board of the need to postpone the hearing in March 2009.  The hearing was subsequently rescheduled for a videoconference hearing but the Veteran withdrew his hearing request in a September 2010 statement. 

In October 2014, a rating in excess of 10 percent for residuals of a ruptured right bicep muscle was increased to 40 percent, effective July 15, 2014.  In September 2016, a 50 percent extraschedular rating, effective July 15, 2014, was granted.  Although an extraschedular rating has been granted during the pendency of the appeal, the Veteran is presumed to seek the maximum available benefit for a disability. See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, the Veteran's disability remains rated as 10 percent disabling prior to July 15, 2014.  Thus, the claim for a higher rating for the residuals of a ruptured right bicep muscle remains on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Regarding the Veteran's claim for an increased rating for residuals of a ruptured right bicep muscle, the Board's September 2015 remand instructed the AOJ to issue a supplemental statement of the case (SSOC) because additional evidence (July 2014 VA examination) had been added to the claims file since the January 2014 SSOC.  Since the Board's September 2015 remand, no SSOC has been issued and additional pertinent evidence has been associated with the claims file, including the VA treatment records and two VA examinations.  VA regulations provide that any pertinent evidence received by the AOJ prior to transfer of the record to the Board must be addressed in an SSOC in cases where a prior SOC or SSOC was prepared. 38 C.F.R. §§ 19.31, 19.37 (2016).  Thus, if any part of the Veteran's claim remains denied following the execution of the remand directives below, the AOJ must issue an SSOC based on all evidence received since the January 2014 SSOC. 

The September 2015 remand also instructed the AOJ to obtain an opinion clarifying the current level of disability in each of the muscle groups impacted by the right shoulder and arm injury, as well as for the period prior to July 15, 2014.  

As noted in the Board's most recent remand, the July 2014 VA examiner found injury to muscle groups I, II and IV.  The July 2014 examiner did not identify muscle group III as having any symptoms of a muscle injury but later, in the same examination report, noted decreased strength in muscle group III.  Further, the November 2008 VA examination report discussed mild deltoid atrophy which is a group III muscle. See 38 C.F.R. § 4.71, Diagnostic Code 5303 (2016).  The January 2016 examination report did not offer any clarification on the current severity of the group III injury.  Therefore, an opinion clarifying this question is required in order to fairly adjudicate the Veteran's claim.  

An opinion is also needed to identify each of the right shoulder and arm muscle groups suffering from a disability as a result of the in-service injury and to assess the level of disability in each group.  As noted above, the July 2014 examination report indicated that muscle groups I, II and IV exhibit signs of an injury.  The January 2016 examination report identifies various range of motion limitations but does not identify the specific muscles that are implicated.  Finally, the Veteran's right rotator cuff has been identified as suffering from injury but no specific muscle groups have been identified as being impacted. See January 2016 VA examination; see also December 2016 VA examination.  Thus, an opinion is needed to address the existence and severity of the injuries present in muscle groups I, II and IV because this raises the issue of entitlement to separate compensable ratings for each of these groups.  

The January 2016 examination report does not offer an opinion on the level of disability for any of the muscle groups prior to July 15, 2014.  On remand, an examiner should review the findings in the October 2003, November 2008 and November 2009 VA examination reports.  An opinion should be offered as to the level of severity of the Veteran's disability in the right arm and shoulder muscles for the period prior to July 15, 2014.

Given the complex nature of this issue, the opinion should be provided by an orthopedist. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the Ann Arbor VA Medical Center, from February 2017 to present and associate them with the claims file.

2. Obtain a medical opinion clarifying the levels of severity of any disability in muscle groups I, II, III, IV and V.  If deemed necessary by the examiner, afford the Veteran a VA examination.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

An opinion should be rendered as to whether the Veteran's various right arm and shoulder disabilities are evidenced by slight, moderate, moderately severe or severe impairment.  In evaluating the various muscle group disabilities, the examiner must note the presence and severity of any signs and symptoms of muscle disability such as: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impaired endurance, abnormal muscle swelling and hardness in contraction, scar adhesion, X-ray evidence of minute multiple scattered foreign bodies, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration.

After reviewing the claims file, the examiner is requested to provide an opinion, with a supporting rationale, as to the following: 

(a) Assess the level of severity of the Veteran's disability in the right arm and shoulder group V muscles for the period prior to July 15, 2014.  The examiner should review and discuss the VA examination reports dated October 2003, November 2008 and November 2009 (range of motion findings) and VA treatment records. 

(b) Assess the level of severity of the Veteran's disability in the right arm and shoulder group III muscles for the entire appeals period.  

(c) Identify any right arm and shoulder muscles belonging to the groups I, II and IV that are disabled as a result of the Veteran's in-service injury and assess the level of severity of any such disability for the entire appeals period.  The examiner should address the findings in the VA examination reports dated July 2014, January 2016 and December 2016.  If the examiner determines that certain muscle groups (I, II and IV) do not have a disability, the examiner should provide a clear rationale for any such findings. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any claim is not granted in full, including the claim currently granted a 50 percent extraschedular rating, the Veteran and his representative must be provided an SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




